Citation Nr: 0218153	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-03 372A	)	DATE
	)
	)
                       
On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, 
United States Code.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from February 1943 to August 1945; he died in 
March 2001.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 2002, by the Philadelphia, Pennsylvania Regional 
Office and Insurance Center (ROIC), which denied service 
connection for the cause of the veteran's death, and 
eligibility for DEA under 38 U.S.C. Chapter 35.  A notice 
of disagreement with that determinations was received in 
January 2002.  A statement of the case was issued in April 
2002, and the appellant's substantive appeal was received 
in April 2002.  The appeal was received at the Board in 
August 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the ROIC.  

2.  The veteran died in March 2001, at the age of 78; the 
immediate cause of death was reported as mesothelioma with 
metastasis to lung.  No other significant condition 
contributing to the veteran's death was reported on the 
death certificate.  

3.  At the time of the veteran's death, service connection 
was in effect for residuals of trench foot, bilateral, 
moderate, evaluated as 10 percent disabling; and residuals 
of contusion, left forearm, evaluated as noncompensably 
disabling.  

4.  There is no evidence that mesothelioma with metastasis 
to the lung was manifested during active military service 
or within one year of separation from service, nor is 
malignant mesothelioma shown to be causally related to any 
disease or injury, which was incurred in or aggravated by 
service.  

5.  There is no competent medical evidence showing that a 
service-connected disability was the immediate or 
underlying cause of the veteran's death; nor is there 
competent medical evidence showing that a service-
connected disability or disabilities contributed 
substantially or materially to cause death.  

6.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, 
and it is not established that his death was due to a 
service- connected disability.  


CONCLUSIONS OF LAW

1.  The veteran's mesothelioma with metastasis to the lung 
was not incurred in or aggravated by his active military 
service, nor may it be presumed to have been incurred 
during active service; and, it was not proximately due to 
or the result of a service-connected disease or 
disability.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  

2.  A service-connected disease or disability did not 
cause or contribute substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.310, 3.312 
(2002).  

3.  The appellant is not eligible for survivor's 
educational assistance.  38 U.S.C.A. §§ 3500, 3501 (West 
1991 & Supp. 2001); 38 C.F.R. § 21.3021 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The record reflects that the veteran died on March [redacted], 
2001, at the age of 78.  A certificate of death shows that 
the veteran's death was attributed to mesothelioma with 
metastasis to lung.  At the time of his death, service 
connection was in effect residuals of trench foot, 
bilateral, moderate, evaluated as 10 percent disabling; 
and residuals of contusion, left forearm, evaluated as 
noncompensably disabling.  

The veteran's service medical records are negative for any 
complaints or findings referable to any cancer.  A 
Certificate of Disability for Discharge was issued in 
August 1945, wherein it was determined that the veteran 
had been found unfit for military service because of 
"trench foot, bilateral, moderate, accidentally incurred 
following exposure to cold weather during combat.  

Medical evidence of record in the 1940's and 1950's, 
including VA as well as private treatment reports, reflect 
clinical evaluation and treatment for residuals of trench 
foot and contusion of the left arm.  A physiotherapy 
record dated in June 1945 noted that the veteran received 
whirlpool baths for his trench foot.  A VA compensation 
examination report dated in February 1946 reported a 
diagnosis of trench foot, residuals of, moderate, with 
sensitivity to cold, severe hyperhidrosis, and limitation 
of motion of the left elbow.  

A medical statement from Dr. R. J. Kihullen, dated in June 
1947 reported a diagnosis of healing fracture of the right 
fifth metacarpal.  A VA compensation examination in 
February 1953 reported a diagnosis of residuals of frozen 
feet, hyperhidrosis and moderate sensitivity especially to 
cold.  A VA compensation examination, conducted in April 
1955, reported a diagnosis of residuals of trench feet, 
bilateral, moderate.  These records do not reflect any 
findings of carcinoma.  

Received in March 2001 were VA hospital reports dated from 
September 2000 to March 2001, reflecting ongoing hospital 
admissions and treatment for symptoms associated with lung 
cancer.  The records indicate that the veteran was brought 
to the emergency room in September 2000 with complaints of 
lightheadedness and shortness of breath, which had been 
getting worse for the last week.  It was noted that the 
veteran had also lost 8 pounds, but denied any fever, 
chills or night sweats.  It was noted that the veteran had 
a history of right lobe pneumonia in March 2000; at that 
time, he had right lobe infiltration with pleural effusion 
at that site.  Following a pleural biopsy, the pathology 
showed questionable mesothelioma versus adenocarcinoma.  

During his period of hospitalization, the veteran 
experienced anxiety and insomnia.  He was treated with 
several medications, including medication for diabetes.  
He was readmitted to the hospital in October 2000 with 
right sided pleural effusion.  He underwent a pleurodesis, 
pleural biopsy, and a right chest tube insertion.  He was 
treated with medication, and the chest tube was removed; 
he was subsequently discharged.  The discharged diagnoses 
were right sided pleural effusion, status pleurocentesis 
and status post pleurodesis and pleural biopsy; diabetes 
mellitus, type II; hypertension; hyperlipidemia; and 
coronary artery disease, status post myocardial 
infarction.  

In January 2001, the veteran presented to the walk-in 
clinic with generalized weakness, cough, with whitish 
sputum, and a report of visual hallucinations.  He was 
evaluated and admitted as a social admission.  The veteran 
complained of extreme generalized weakness and an 
inability to walk.  It was noted that the veteran was an 
ex-smoker who quit in 1974.  It was also noted that he had 
mesothelioma, status post chemotherapy of Taxol and 
another agent, status post pleurodesis.  

The examining physician reported that the veteran had end 
stage mesothelioma, and would continue to be followed by 
oncology.  He had already received one round of 
chemotherapy, and he was on the second line of treatment.  
When seen on February 8, 2001, he had peripheral 
neuropathy with motor power in his legs 4/5, absence of 
deep tendon reflexes, secondary to chemotherapy treatment; 
he also developed weakness in his legs and had difficulty 
with walking because of it.  

The veteran was readmitted to the hospital on March 2, 
2001 with bilateral deep vein thrombosis; he also 
developed severe anemia.  It was noted that the veteran 
had an episode of confusion and delirium, which was 
thought to be related to his terminal disease.

On March 6, 2001, the veteran was transferred to hospice; 
all medications were discontinued, except for Morphine 
that was given for pain.  He deteriorated rapidly, being 
comatose the next day, and was barely responsive to any 
treatment.  On March [redacted], 2001, the veteran was found 
unresponsive by the nursing staff, and was eventually 
pronounced dead.  The final diagnoses were end-stage 
mesothelioma of the right lung, status post pleurodesis 
and chemotherapy; bilateral deep vein thrombosis; history 
of delirium; hyperlipidemia; hypertension; diabetes 
mellitus, type II; and coronary artery disease with 
history of myocardial infarction in past.  

The report of an autopsy protocol, conducted March 9, 2001 
shows that the final diagnoses were similar to those 
reported in the terminal hospital report on March [redacted], 2001.  
The veteran was noted to have pitting edema of the lower 
extremities.


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted, which provides new 
statutory requirements regarding notice to a claimant and 
his or her representative and specified duties to assist 
in the development of their claim(s).  

On full review of the claims folder, the Board finds that 
all required notice and development action specified in 
the new law have been complied with during this appeal.  

Specifically, the April 2002 statement of the case, 
provided to the appellant, satisfy the requirement at 
§ 5103(a) of the new statute in that they clearly notify 
the appellant of the evidence necessary to substantiate 
her claim.  

In a letter dated in June 2001, the appellant was advised 
of the evidence that would substantiate her claim.  She 
was also informed of what evidence she was responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA is required to obtain a medical opinion where there is 
competent evidence of a current diagnosis or signs and 
symptoms of a current disability, evidence suggests that 
the current disability may be related to service, and the 
evidence is insufficient to decide the claim.  38 U.S.C.A. 
§ 5102A(d).  In this case, there is obviously competent 
evidence of the mesothelioma that caused the veteran's 
death.  However, there is no evidence suggesting that the 
disease is related to service.  There is also no competent 
evidence suggesting that the service connected 
disabilities played a role in causing the veteran's death.  
See Charles v. Principi, 16 Vet. App. 370 (2002) 
(suggesting that the evidence indicating that a current 
disability is related to service must be competent).  
Therefore, a medical opinion is not required.  

The Board finds that the duty to assist and provide notice 
under the amended 38 U.S.C.A. § 5103A (West Supp. 2002) 
have been fulfilled as all the evidence and records 
identified by the appellant as plausibly relevant to her 
pending claim has been collected for review.  Accordingly, 
the Board finds that further assistance could not aid the 
appellant in substantiating her claim.  38 U.S.C.A. 
§ 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  These regulations were meant to clarify 
the operation of the VCAA and were not meant to bestow any 
new rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Therefore, the appellant is not prejudiced by the Board's 
application of these regulations in the first instance.  

III.  Legal analysis.

A.  Service connection for cause of death.

Under applicable law, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To 
establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Moreover, a veteran shall be granted service connection 
for a malignant tumor, although it is not otherwise 
established as incurred in service, if the disease is 
manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1112(a)(1), 1101(3); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause 
of death, it must singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but 
rather it must be shown that there was a causal 
connection.  Service-connected diseases involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but 
even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to 
have a material influence in accelerating death. In this 
situation, however, it would not generally be reasonable 
to hold that a service- connected condition accelerated 
death unless such condition affected a vital organ and was 
of itself of a progressive or debilitating nature.  38 
C.F.R. § 3.312(c)(4).  

In this case, the medical evidence shows that the veteran 
died of mesothelioma with metastasis to the lung.  There 
are no records to substantiate, nor has it been contended, 
that the veteran was treated for any relevant disease or 
injury during service.  The veteran's service medical 
records do not show that he suffered from cancer during 
his period of active duty.  Further, the veteran's post-
service treatment records do not show cancer (of any sort) 
to have been diagnosed until approximately 55 years after 
his separation from service.  Indeed, it was not until 
September 2000 that the veteran was seen for complaints of 
lightheadedness, shortness of breath, and weight loss of 7 
to 8 pounds during a one week period, at which time a 
pleural biopsy was performed and he then was diagnosed 
with malignant mesothelioma.  

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, has recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

Accordingly, the Board finds that the fatal lung cancer 
was not present in service or manifest to a compensable 
degree within one year after separation from service.  In 
fact, as noted above, the fatal mesothelioma with 
metastasis to the lung was initially medically shown 
shortly before the veteran's death in March 2001, many 
years following his separation from military service.  
Thus, service connection would not be warranted for the 
terminal condition either on the basis of direct service 
incurrence or on the basis of having become manifest to 
the required degree within one year following the 
veteran's separation from military service.  38 U.S.C.A. 
§§ 1101, 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.  

There is no medical evidence of mesothelioma or any cancer 
during service, and no records that tend to suggest that 
the veteran was treated for or diagnosed with cancer any 
earlier than fifty-five years after service.  

The appellant has contended that the veteran's service 
connected foot disabilities contributed to his death.  
While the veteran was noted to have pitting edema at the 
time of his death, there is no evidence that the pitting 
edema was due to the service-connected foot disability.  
More significantly, the death certificate, and autopsy and 
terminal hospital reports tend to rule out the possibility 
that the service connected foot disability played any role 
in the veteran's death.  These records show that the 
veteran died of mesothelioma without any other 
contributory cause.  

There is simply no suggestion in the pertinent medical 
records that the veteran's service-connected disabilities 
played any role in his death.  


B.  Eligibility for Survivors' Educational Assistance 
under 38 U.S.C.A. Chapter 35.

Congress has provided for educational assistance to the 
surviving spouses of veterans who died of service-
connected disabilities for the purpose of assisting them 
in preparing them to support themselves and their families 
at a standard of living level which the veteran, but for 
the veteran's death or service disability, could have 
expected to provide for the veteran's family.  38 U.S.C.A. 
§ 3500.  Specifically, a surviving spouse of (1) a veteran 
who died of a service-connected disability, or (2) a 
veteran who died while having a disability evaluated as 
total and permanent in nature resulting from a service-
connected disability arising out of active military, 
naval, or air service after the beginning of the Spanish-
American War, is eligible for survivors' educational 
assistance.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  

In this case, there is no dispute as to the appellant 
being the surviving spouse of the late veteran.  However, 
the veteran's death has not been adjudicated as service-
connected, and he did not die while having a service-
connected disability evaluated as total and permanent.  
For eligibility to survivors' educational assistance, one 
of these requirements must be met.  

As neither requirement is met, the appellant must be 
deemed ineligible for survivors' educational assistance.  
The preponderance of the evidence is thus against the 
appellant's claim for survivors' educational assistance, 
and the claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependents' Educational Assistance benefit 
under Chapter 35, Title 38, United States Code, is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

